ACCEPTED
                                                                                                                03-14-00267-CV
                                                                                                                       4757979
                                                                                                      THIRD COURT OF APPEALS
                                              NIS LC)CHRIDGE                                                     AUSTIN, TEXAS
                                                                                                           4/3/2015 11:32:40 AM
                                                                                                               JEFFREY D. KYLE
                                                                                            Nicholas P. Laurent          CLERK
                                                                                     nlaurent@mcginnislaw.com
                                                                                               (512) 495-6081 0
                                                                                               (512) 505-6381 f
                                                                                           FILED IN
                                             April 3, 2015                          3rd COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
Clerk, Court of Appeals                                                             4/3/2015 11:32:40 AM
                                                                                                 Via E-Filing
Third District of Texas                                                               JEFFREY D. KYLE
                                                                                            Clerk
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, TX 78701

Re:    No. 03-14-00267-CV; Daisy Wanda Garcia v. Thomas Lee Baumgarten, in the Court of
       Appeals for the Third Judicial District of Texas at Austin

Dear Sir:

       We are in receipt of the Court's notice dated April 2, 2015 setting the above-captioned
matter for oral argument on June 3, 2015 at 9:00a.m. The undersigned counsel of record for
Appellee will argue this case before the Court.

       Should the Court require anything further, please let us know.

                                                    Sincerely,




                                                    Nicholas P. Laurent
                                                    State Bar No. 24065591

                                                    ATTORNEY FOR APPELLEE

NPLldlm

cc:    Mr. John Foster via E-Mail atjohn@john(foster.com
       Mr. Raymond White (firm)




            600 Congress Ave., Ste. 2100. Austin, TX 78701   I   512495-6000   I   mcginnislaw.com